Title: January 1785
From: Washington, George
To: 




First Monday. Colo. Bassett, who brought his daughter Fanny to this place to remain on the 24th. of last Month set off on his return to the Assembly now sitting at Richmond.
I took a ride to my Plantations in the Neck, & called to see my neighbour Humphrey Peake who has been long afflicted with ill health and appears to be in the last stage of life & very near his end.
Wind Southwardly. The day very fine & pleasant.


   
   Frances (Fanny) Bassett’s mother, Anna Maria Dandridge Bassett, had died in 1777, and since then Fanny seems to have spent much time visiting various relatives. She came to Mount Vernon in Dec. 1784 to make her permanent home with her aunt and uncle.



 


Sunday 2d. Doctr. Craik came here to Dinner & stayed all Night.
Drizzly Morning which first turned to rain, & then to snow.
 


Monday 3d. Doctr. Stuart—his wife Betcy & Patcy Custis who had been here since the 27th. ulto. returned home.
Doctr. Craik visited Mr. Peake & returned to Dinner.
While we were at Dinner Colo. Blackburne & his daughter Sally came. The whole remained the Evening.
Variable & very squally weather with Snow & Sunshine alternately. Towards evening the Wind came from the No. West & blew violently. Turned very cold & froze hard.


   
   Dr. David Stuart (1753–c.1814) had, late in 1783, married John Parke Custis’s widow, Eleanor Calvert Custis. Stuart was the son of Rev. William Stuart of St. Paul’s Parish, then located in Stafford County (HARDYStella Pickett Hardy. Colonial Families of the Southern States of America: A History and Genealogy of Colonial Families who Settled in the Colonies Prior to the Revolution. 2d ed. Baltimore, 1958., 493). Stuart attended the College of William and Mary and graduated from the University of Edinburgh in 1777. He practiced medicine in Alexandria, and was at this time living four miles above the city. Elizabeth Parke (Betsy) Custis (1776–1832) and Martha Parke (Patsy) Custis (1777–1854), the two eldest children of John Parke Custis, lived with their mother and stepfather. The two youngest children lived at Mount Vernon. Stuart was a member of the Virginia Assembly 1785–88 and of the Virginia ratifying convention of 1788 and was one of the first three commissioners appointed by GW for the District of Columbia. About 1792 he moved his family to his Hope Park farm and, in later life, to Ossian Hall, both in Fairfax County. In the 1780s

Stuart served as translator for the many French letters that GW received, and during the presidency, he helped to keep GW informed of public sentiments in Virginia.


   
   
   
   Sarah (Sally) Blackburn was the daughter of Col. Thomas and Christian Scott Blackburn of Rippon Lodge.



 


Tuesday 4th. Colo. Blackburne went to Alexandria leaving his daughter here.
Doctr. Craik attempted to cross the river at my Ferry, but failing on acct. of the Ice returned, & stayed dinner & the evening.
Wind variable & cold.
 


Wednesday 5th. The Doctr. in vain attempted my ferry & being disappointed went to George Town with a view of crossing on the Ice.
Colo. Blackburn returned this Evening from Alexandria.
Wind Northwardly & cold.
 


Thursday 6th. Colo. Blackburn & his daughter left this after breakfast.
Wind from the Southwest, raw, cold & disagreeable.
 


Friday 7th. Road to my Mill, Ferry, Dogue run, & Muddy hole Plantations.

Preparing my dry well, and the Well in my New Cellar for the reception of Ice.
But little wind, and that Southwardly. Day very pleasant—tho’ it thawed but little.


   
   The well in the new cellar was to prove unsatisfactory (see entry for 5 June). The dry well that GW used as an icehouse was first mentioned in 1773, when it was being repaired (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 140). It was located at the southeast corner of the river lawn. In 1784 GW had considered building a new icehouse but decided instead to repair and improve the old one. On 2 June he wrote Robert Morris that the snow with which he had packed his icehouse was already gone, and requested advice and a description of Morris’s icehouse (DLC:GW). Morris suggested, among other things, that GW not use snow but pound ice into small pieces so it would freeze into a mass (15 June 1784, DLC:GW).



 


Saturday 8th. Drawing Ice from the river to my well in the Cellar—got it ¾ full & well pounded, as it was thrown in.
Wind pretty fresh from the Southwest.
The little Snow, not exceeding 2 Inches with which the ground was covered began to disappear and the ground to soften very much. The day for the greater part was lowering & variable.
 


Sunday 9th. Not much wind, and that at West, & So. West.
Moderate & thawing a little. The Mercury in the Thermometer was at 32 this afternoon. Appearances of Rain.
 


Monday 10th. Mercury at Sun rise was at 38—at Noon the same and at Night 42.
Drizzly all day with but little wind—that westerly.
Made a finish of the Ice in my well in the Cellar and began to fill the dry well—but the Ice unexpectedly leaving the Shore was obliged to quit.
But little thawing to day, notwithstanding the wind & weather.
 


Tuesday 11th. Mercury at 38 in the Morning 40 at Noon & 44 at Night.
Until Noon it was foggy, with but little wind.
Afternoon it cleared, & was very pleasant. The wind pretty fresh from the So. West—which bringing the Ice to the Shore again I renewed the Work of filling my dry Well with it by assembly Carts & hands from my Plantations.
 


Wednesday 12th. Mercury at 42 in the Morning—40 at Noon & 38 at Night.

Morning very fine with but little Wind from the So. Wt. At 10 o’clock it shifted to the No. Wt. blew very hard & turned Cold.
Road to my Mill Swamp, where my Dogue run hands were at work & to other places in search of the sort of Trees I shall want for my walks, groves, & Wildernesses.
At the Sein Landing & between that & the point at the old Brick kiln I found about half a dozn. young Elm trees, but not very promising ones. Many thriving ash trees on high (at least dry) ground of proper size for transplanting and a great abundance of the red-bud of all sizes. In the field which I bought of Barry & Miss Wade along the drain, & prongs of it, are one or two more; but rather of large size—but in the latter (a prong of the drain in Barry’s field) there are great abundance of the white thorn (now full of the red Berries in clusters). Within the Meadow fence at the Mill, & within that Inclosure next Isaac Gates’s are some young Crab apple trees and young Pine trees in the old field of all sizes. And in the Branch of Hell hole betwn. the Gate & its mouth are a number of very fine young Poplars—Locusts—Sasafras and Dogwood. Some Maple Trees on high ground & 2 or 3 Shrubs (in wet ground) wch. I take to be of the Fringe tree.
About Sundown Lewis Lemart—one of my Tenants in Fauquier & Collector of the Rents arising from the Tract on which he lives came in with some money & stayed all Night.


   
   walks, groves, & wildernesses: Before the Revolution, GW designed a formal English landscape for the western front of Mount Vernon. Little work was done on it, however, until after the war. The design called for a small circular courtyard, bounded by a carriage road. Beyond this was to be a bowling green with a serpentine drive bordering both sides down to a gate at the road. On the outer edges of this serpentine drive, between the drive and the north and south gardens, were what GW called his shrubberies and wildernesses. The shrubberies extended from each side of the courtyard to a point just beyond the gardens, while the wildernesses, more thickly planted areas, stretched from the shrubberies to the road. At the north and south ends of the mansion were to be thick plantings of trees which GW called his groves.



   
   The trees named here are Ulmus americana, American elm; Fraxinus americana, white ash; Cercis canadensis, redbud; Crataegus crus-galli, white thorn; Malus coronaria, American crab; Pinus virginiana, Virginia scrub pine; Liriodendron tulipifera, tulip poplar; Robinia pseudo-acacia, black locust; Sassafras albidum, sassafras; Cornus florida, dogwood; Acer sp., maple; Chionanthus virginica, fringe tree.



 


Thursday 13th. Mercury in the Thermomiter at 26 about Sunrise—30 at Noon & 32 at Night.

Morning clear & cold, the Wind being fresh from the No. West, Which, about Noon, died away and grew moderate.
Was envited, & went to the Funeral of Mr. Peake who died on Tuesday night.
Returned to Dinner, accompanied by the Revd. Doctr. Griffith. Found a Mr. Dalby (an English Gentleman) here—both of whom stayed all Night.


   
   David Griffith (1742–1789), a native of New York, was educated for the medical profession and practiced in New York for several years before studying for the ministry. He was ordained by the bishop of London in 1770. In 1771 he became minister of Shelburne Parish in Loudoun County. During the Revolution, Griffith served as chaplain and surgeon of the 3d Virginia Regiment. In Feb. 1780 he was chosen rector of Fairfax Parish (Christ Church, Alexandria), where he remained until his death. Griffith was a deputy at the first general convention of the Episcopal church in 1785 and was chosen first bishop of Virginia in 1785. A lack of funds kept him from journeying to London for consecration, and he resigned from the post in 1789.



   
   Philip Dalby, a merchant, in May 1785 opened a store in Alexandria on the corner of Royal and Cameron streets. He offered “a large Assortment of Goods” for cash, produce, or credit (Va. Journal, 12 May 1785).



 


Friday 14th. Mercury at 32 in the Morning 34 at Noon & 38 at Night.
The Wind tho’ there was not much of it came from the So. West and continued at the same point the whole day.
Appearances of Snow in the Forenoon but clear afterwards until Sunset—when it went down in a bank.
Mr. Griffith & Mr. Dalby both went away after breakfast.
Received an Invitation to the Funeral of Mr. Thos. Kirkpatrick at 3 oclock tomorrow, but excused myself.
Yesterday, & this day also was closely employed in getting Ice into my dry well.


   
   Thomas Kirkpatrick, of Fairfax County, was in 1782 head of a household of two whites and one black (HEADS OF FAMILIES, VA.Heads of Families at the First Census of the United States Taken in the Year 1790: Virginia; Records of the State Enumerations, 1782 to 1785. 1908. Reprint. Baltimore, 1970., 16). He signed the resolution forming the Virginia nonimportation association, in Williamsburg in 1770, as a merchant from Alexandria (VA. REG.William Maxwell, ed. Virginia Historical Register. 6 vols. 1848-53. Reprint. Spartanburg, S.C., 1973., 3:79). Thomas Kilpatrick, probably the same man, was a wheat purchaser and inspector of flour at Alexandria in 1775 (HARRISON [1]Fairfax Harrison. Landmarks of Old Prince William: A Study of Origins in Northern Virginia. Berryville, Va., 1964., 417).



 


Saturday 15th. Mercury at 38 in the Morning—42 at Noon and the same at Night.
Wind Easterly in the Morning but before noon it shifted to the So. West & blew fresh & towards Night it veered round to the No. Wt. & blew very hard.

With the Easterly wind there was a little rain which ceased with it. Grew clear & turned cold.
 


Sunday 16th. Mercury at 36 in the morning—38 at Noon & night.
Wind light all day from the No. West. Weather clear & pleast.
 


Monday 17th. Mercury at 34 in the Morning—36 at Noon & 46 at Night.
Day fine & pleasant—wind at South.
Went to and returned from Alexandria to day.
At my return found dispatches from the assembly respecting the Potomack Navigation.


   
   On 22 Jan. 1785 GW wrote to William Grayson, a member of the Virginia House of Delegates for Fairfax County, acknowledging receipt of “your letter, with the Books, Potomac bill and other papers” (DLC:GW). Included in the dispatches was the actual engrossed copy, “spared indulgently from the Clerks office,” of “An act for opening and extending the navigation of Potowmack river” (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 11:510–25), passed by the Virginia Assembly on 5 Jan. 1785; a “cover” note from the House clerk, John Beckley; several books for enrolling the subscriptions of the private capital authorized to finance the Potowmack Company; and a list of “the James River rate of Tolls” for the newly authorized James River Company, authorized to open navigation on the James River above Richmond (GW to John Fitzgerald and William Hartshorne, 18 Jan. 1785, DLC:GW; HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 11:450–62).



   
   Also included in today’s dispatches from Grayson was a letter to GW from James Madison (1751–1836), member of the Virginia House of Delegates for Orange County (9 Jan. 1785, ICU). Madison had visited Mount Vernon just before the fall 1784 session of the Virginia General Assembly in which he shepherded the Potomac and James River navigation bills through the lower house. In his letter to GW he enclosed three resolutions regarding internal improvements passed in that session (see MADISONWilliam T. Hutchinson et al., eds. The Papers of James Madison, Congressional Series. 17 vols. Chicago and Charlottesville, Va., 1962–91., 8:235).



 


Tuesday 18th. Mercury at 50 this Morning—55 at Noon & 58 at Night.
Wind Southwardly & fresh all day and now and then dripping of rain. In the evening the Clouds dispersed & the Sunset clear.
Sent the dispatches which came to me yesterday to Messrs. Fitzgerald and Hartshorne (managers named in the act for improving & extending the Navigation of Potomack and) who are appointed to receive Subscriptions—that they might get copies of the Act printed and act under them.


   
   William Hartshorne, a Pennsylvania Quaker, was a merchant in Alexandria. He was elected treasurer of the Potowmack Company on 17 May 1785 and served until Jan. 1800 (BACON-FOSTERCorra Bacon-Foster. Early Chapters in the Development of the Patomac Route to the West. Washington, D.C., 1912., 61, 100).




   
   The Virginia Act provided: “Whereas . . . many persons are willing to subscribe large sums of money to effect so laudable and beneficial a work; and it is just and proper that they, their heirs, and assigns, should be empowered to receive reasonable tolls forever, in satisfaction for the money advanced by them in carrying the work into execution, and the risk they run . . . it shall and may be lawful to open books in the city of Richmond, towns of Alexandria and Winchester in this state, for receiving and entering subscriptions for the said undertaking.” Hartshorne and John Fitzgerald were named in the act to be the managers of the Alexandria subscription book (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 11:510–11). Subscription books also were opened in Annapolis, Georgetown, and Frederick, Md.



 


Wednesday 19th. Mercury at 48 in the Morning—the same at Noon and at Night.
Day clear & fine. The Wind at No. West & Cool.
Employed until dinner in laying out my Serpentine road & Shrubberies adjoining.
Just as we had done dinner a Mr. Watson—late of the House of Watson & Cossoul of Nantes—and a Mr. Swift Merchant in Alexandria came in, and stayed all Night.


   
   Elkanah Watson (1758–1842), born in Massachusetts, was apprenticed just before the Revolution to John Brown, of Providence, a merchant who became active in importing gunpowder and other supplies for the army. In 1779 Watson went to France as agent for Brown and others. He opened a mercantile business in Nantes in partnership first with Benjamin Franklin’s grandnephew, Jonathan Williams, and later with Francis Cossoul (Cassoul). The business failed in 1783 and Watson returned to the United States in 1784 (HEDGESJames B. Hedges. The Browns of Providence Plantations: The Colonial Years. Providence, 1968., 245–54). While he was abroad, Watson sent GW some Masonic ornaments from France (GW to Watson & Cossoul, 10 Aug. 1782, DLC:GW). Watson was greatly interested in both agriculture and canals and, in later life, founded the Berkshire (Mass.) Agricultural Society and endeavored to raise capital for building canals. He came to Mount Vernon bearing a gift for GW from Granville Sharp, the British philanthropist and founder of the colony of Sierra Leone in Africa. Sharp had entrusted to Watson two bundles of books for GW, “embracing his entire publications on emancipation and other congenial topics” (WATSON [2]Winslow C. Watson, ed. Men and Times of the Revolution; or, Memoirs of Elkanah Watson, Including His Journals of Travels in Europe and America, from the year 1777 to 1842, and His Correspondence with Public Men, and Reminiscences and Incidents of the American Revolution. New York, 1856., 233). During his visit to Mount Vernon, Watson and GW discussed canals at great length, and particularly the Potowmack Company and its plans for navigation of that river (WATSON [2]Winslow C. Watson, ed. Men and Times of the Revolution; or, Memoirs of Elkanah Watson, Including His Journals of Travels in Europe and America, from the year 1777 to 1842, and His Correspondence with Public Men, and Reminiscences and Incidents of the American Revolution. New York, 1856., 244–45).



   
   Jonathan Swift (d. 1824) was a merchant who had moved to Alexandria from New England sometime before 1785. In September of this year, he married Ann Roberdeau, daughter of Brig. Gen. Daniel Roberdeau. In his later years, Swift served as a consular agent for several European countries (BUCHANAN [2]Roberdeau Buchanan. Genealogy of the Roberdeau Family, Including a Biography of General Daniel Roberdeau of the Revolutionary Army, and the Continental Congress; and Signer of the Articles of Confederation. Washington, D.C., 1876., 122–23).



 


Thursday 20th. Mercury at 40 in the Morning—42 at Noon and 45 at Night.
Wind at No. Et.—day raw—lowering—damp & disagreeable.

Mr. Watson and Mr. Swift went away after breakfast. I continued my employment of yesterday—arranging the Walk &ca.
Began to grub & clear the under growth in my Pine Grove on the margin of Hell hole.
 


Friday 21st. Mercury at 52 in the Morning—54 at Noon & 55 at Night.
More or less rain all night and variable wind—which, at times, blew exceedingly hard.
In the Morning the wind was at No. Et. attended with rain. Before Noon it shifted to the Southward—blowing pretty fresh. The weather then cleared.
This day a large Ship went up—on Tuesday last 4 square rigged vessels also went past wch. was the first day the Navigation opened so as to admit this since the frost commenced, on the 4th. instant.
 


Saturday 22d. Mercury at 45 in the Morning—the same at Noon & 44 at Night.
Clear weather—the wind being at No. West all day.
In the Evening Doctr. Craik Junr. came here & stayed all Night.


   
   James Craik, Jr. (died c.1803), was the son of Dr. James Craik. His company, Jas. Craik & Co., did some business with GW in 1786 (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 212). In 1787 he dissolved his mercantile business but continued selling drugs and medicines in his store (MOORE [1]Gay Montague Moore. Seaport in Virginia: George Washington’s Alexandria. 1949. Reprint. Charlottesville, Va., 1972., 190). There is no indication that he ever practiced medicine, although he received a medical degree from the University of Pennsylvania in 1782 and was frequently referred to as Dr. Craik, Jr. (LIPPINCOTTHorace Mather Lippincott. George Washington and the University of Pennsylvania. Philadelphia, 1916., 32).



 


Sunday 23d. Mercury at 36 in the Morning—38 at Noon & 42 at Sun setting.
Clear & quite calm all the forenoon. Towards evening the Wind sprung up from the Eastward.
Doctr. Craik left this after breakfast—attending Miss Bassett to his Fathers—to the wedding of his Sister Sally.


   
   Sarah (Sally) Craik, daughter of Dr. James Craik, was married 25 Jan. 1785 to Dr. Daniel Jenifer, Jr. (1756–c.1809).



 


Monday 24th. Mercury at 41 in the morning—57 at Noon & 54 at Night.
Drizzly at intervals all day—Fresh wind from the South.
Renewed my labors on the Walks, Shrubberies &ca.—but was much interrupted by the unsettledness of the weather.
In the Night it rained pretty much.
 



Tuesday 25th. Mercury at 46 in the Morning 38 at Noon—and  at Night.
In the Morning early it rained a little, but the wind coming out from the No. West it soon cleared—blowing hard until night when it moderated & soon ceased.
A little before Dinner a Doctor Gilpin & a Mr. Scott—two West India Gentlemen came here introduced by a letter from Mr. Rob. Morris of Philadelphia and a little after them a Mr. Blaine all of whom stayed the Evening.
Day very cold—latter part.


   
   A third member of Dr. Gilpin and Mr. Scott’s party, called Mr. Colby, “remained indisposed at Baltimore” (GW to Robert Morris, 1 Feb. 1785, DLC:GW). mr. blaine: may be Thomas Blane (Blaine) of Westmoreland County.



 


Wednesday 26th. Mercury at 29 in the Morning, 38 at Noon & 39 at Night.
But little Wind and that from the Southward—day clear & very pleasant overhead, but sloppy & disagreeable under foot, after it began to thaw—the ground having been hard froze in the Morning—which freezings & thawings it is apprehended, will be very injurious to the Winter grain.
 


Thursday 27th. Mercury at 32 in the Morning—the same at Noon & 37 at Sunsetting.
Wind at No. West & clear all day—air pretty sharp in the forenoon.
Made Mr. & Mrs. Lund Washington a mornings visit—from thence I went to Belvoir and viewed the ruined Buildings of that place. In doing this I passed along the side of Dogue Creek & the river to the white Ho[use] in search of Elm & other Trees for my Shrubberies &ca. Found none of the former but discovered one fringe Tree and a few Crabtrees in the first field beyond my line and in returning home (which I did to Dinner) by the way of Accatinck Creek I found several young Holly trees growing near Lawson Parkers.


   
   In 1779 Lund Washington married his cousin Elizabeth Foote, daughter of Richard Foote of Prince William County. The couple lived at Mount Vernon until 1784 when they moved into their newly built home, Hayfield, located on the Alexandria Road five miles south of Alexandria. Lund’s property consisted of about 450 acres, comprising most of the three parcels of land GW had acquired from Simon Pearson and George and John Ashford in 1761–63 and a small piece of wasteland obtained in 1771. This land was not formally deeded to Lund by GW until 25 Feb. 1785. However, there

seems to have been an earlier lease on at least a part of the land, probably with GW’s promise to deed the land to Lund at a later date. GW specified in the deed that the land was in repayment of £5,304 Lund had earlier paid to Thomas Hanson Marshall for land on GW’s behalf (Fairfax County Deeds, Book P–1, 415–17, Vi Microfilm; see entry for 15 Feb. 1785).



   
   ruined buildings: Belvoir had been badly damaged by fire in 1783. GW wrote George William Fairfax of this visit to his home: “I took a ride there the other day to visit the ruins—& ruins indeed they are. The dwelling house & the two brick buildings in front, under went the ravages of the fire; The walls of which are very much injured: the other Houses are sinking under the depredation of time & inattention, & I believe are now scarcely worth repairing. In a word, the whole are, or very soon will be a heap of ruin. When I viewed them—when I considered that the happiest moments of my life had been spent there—when I could not trace a room in the house (now all rubbish) that did not bring to my mind the recollection of pleasing scenes; I was obliged to fly from them; & came home with painful sensations, & sorrowing for the contrast” (27 Feb. 1785, DLC:GW). In 1814 the remaining walls of Belvoir were leveled by shells from British ships (MUIRDorothy Troth Muir. Potomac Interlude: The Story of Woodlawn Mansion and the Mount Vernon Neighborhood, 1846–1943. Washington, D.C., 1943., 23). holly: Ilex opaca, American holly.



 


Friday 28th. Mercury at 32 this Morning—42 at Noon and the same at Night.
Wind pretty fresh from the Southward, with Sun shine, and appearances of rain alternately. In the evening it lowered very much.
Road to day to my Plantations in the Neck—partly with a view to search for Trees; for which purpose I passed through the Wood and in the first drain beyond the Bars in my lower pasture, I discovered in tracing it upwards, many small & thriving plants of the Magnolio and about & within the Fence, not far distant, some young Maple Trees; & the red berry of the Swamp. I also, along the Branch within Colo. Masons field, where Mr. T. Triplett formerly lived came a cross a mere nursery of young Crabtrees of all sizes & handsome & thriving and along the same branch on the outerside of the fence I discovered several young Holly Trees. But whether from the real scarcity, or difficulty of distinguishing, I could find none of the fringe tree.


   
   magnolio: This may be any one of several varieties indigenous to the area: Magnolia virginiana, or sweet bay, which in the eighteenth century was called Magnolia glauca, or swamp laurel; Magnolia tripetala, or umbrella tree, a deciduous variety; or Magnolia acuminata, or cucumber tree. red berry of the swamp: Ilex verticillata, black alder or winterberry.



 


Saturday 29th. Mercury at 42 in the Morning and the same at Noon & Night.
Raining until about 10 Oclock when it ceased. About 12 the

Sun appeared and the day became exceedingly pleasant afterwards.
The Wind, until some time after noon came from the Southward but not very fresh. Towards the evening it inclined to the westward more—blew fresh & grew cold.
 


Sunday 30th. Mercury this morning at 26 at Noon 32 and at Night 28.
Wind fresh from the No. Wt. & Cold—day clear.
In the Afternoon Mr. Willm. Scott with the two Miss Blackburns came in and stayed the Night.


   
   William Scott (c.1751–c.1787) was a son of Rev. James and Sarah Brown Scott of Dettingen Parish, Prince William County, and the uncle of the Blackburn girls. Scott lived at Strawberry Vale “near the Lower Falls of Potomack, in Fairfax County” (Va. Journal, 15 April 1784). There were four unmarried Blackburn girls at this time—Julia Ann (Nancy), Sarah, Catherine, and Mary Elizabeth (Polly). Sarah Blackburn was to marry Nathaniel Craufurd of Prince George’s County, Md., in about two weeks and Nancy Blackburn (1768–1829) would marry GW’s nephew Bushrod Washington on 13 Oct. 1785.



 


Monday 31st. Mercury at 22 in the Morning 28 at Noon & 29 at Night.
Wind at No. Wt. & pretty fresh in the forenoon—less of it & from the Eastward in the afternoon. Day clear until the Evening when it lowered & after dark turned very cloudy.
About one oclock Mr. Wm. Hunter of Alexa. with a Mr. Hadfield (a Manchester Mercht.) recommended by Colo. Sam Smith of Baltimore & Colo. Fitzgerald & a Mr. Dawson came in. Dined & returned to Alexandria.


   
   William Hunter, Jr. (1731–1792), a Scottish-born merchant of Alexandria, carried on extensive trade with London and Liverpool. He was a member of GW’s Masonic lodge and mayor of the city 1788–90 (BROCKETTF. L. Brockett. The Lodge of Washington. A History of the Alexandria Washington Lodge, No. 22, A.F. and A.M. of Alexandria, Va., 1783-1876. Alexandria, Va., 1876., 95; POWELLMary G. Powell. The History of Old Alexandria, Virginia: From July 13, 1749 to May 24, 1861. Richmond, 1928., 237, 361).



   
   Joseph Hadfield (1759–1851), a member of the Manchester firm of Hadfield & Co., was one of a host of British agents who came to America after the Revolution to try to collect pre-Revolutionary debts owed to their firms by American merchants (HADFIELDDouglas S. Robertson, ed. An Englishman in America, 1785: Being the Diary of Joseph Hadfield. Toronto, 1933., v—vii).



   
   Samuel Smith (1752–1839) served in the Continental Army 1775–79 and was commissioned lieutenant colonel of the 4th Maryland Regiment in 1777. After the war, Smith returned to his father’s mercantile house in Baltimore, becoming a prosperous trader and land speculator.



   
   Mr. Dawson was possibly George Dawson, a friend of Hadfield who had served under Banastre Tarleton during the Revolution as a captain in the King’s Orange Rangers, a Loyalist company. He accompanied Hadfield on some of his travels through the colonies (SABINELorenzo Sabine. Biographical Sketches of Loyalists of the American Revolution. 2 vols. 1864. Reprint. Baltimore, 1979., 2:504; WRIGHTLouis B. Wright and Marion Tinling, eds. Quebec to Carolina in 1785–1786: Being the Travel Diary and Observations of Robert Hunter, Jr., a Young Merchant of London. San Marino, Calif., 1943., 131, 137).



